Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/5/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walters on 3/19/2021.

Examiner notes there was a typo in the examiner’s amendment of 3/29/2021 in the amendment for claim 10 line 9.  The entirety of the examiner’s amendment based off the claims filed 3/5/2021 has been reproduced herewith and the typo in claim 10 line 9 corrected. 

The application has been amended as follows: 

Claim 5:
Line 12: replaced “the cable” with –a lift cable that comprises the cable drive system-- 
Line 13: replaced “urging member” with –urging member at a second end of the lift cable—
Claim 6:
Line 2: replaced “wherein said opening mechanism further comprises” with –further comprising—
Line 6: replaced “a lift” with –the lift—and replaced “drive gear” with –drive gear via said drive member—
Line 7: replaced “an extendible member” with –the actuator—
Line 8: replaced “cable” with –the lift cable—
Claim 9:
Lines 6-7: replaced “opening mechanism” with –opening handle-- 
Line 7: replaced “said opening mechanism” with –said opening handle—
Claim 10:
Line 6: replaced “a lift cable” with –the cable member—
Line 8: replaced “lift cable” with –cable member—
Line 9: replaced “cable” with –the cable member--

Claims 5, 6, and 9-12 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak